Citation Nr: 0707519	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-17 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of basic 
educational assistance for service on active duty under the 
provisions of Title 38, Chapter 30, United States Code, in 
the amount of $10,966.64.


REPRESENTATION

Appellant represented by:	Brian P. Battaglia, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant entered active duty in the United States Marine 
Corps in November 1995 and was commissioned as an officer in 
October 1991.  She was released from active duty in July 
2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in March 2005 by the Committee on 
Waivers and Compromises of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

On January 11, 2007, the appellant testified at an electronic 
(videoconference) hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

For good cause shown, a motion to advance this appeal on the 
Board's docket 
has been granted under the authority of 38 U.S.C.A. § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2006). 

FINDINGS OF FACT

1.  VA was at fault in the creation of an overpayment of 
$10,966.64 in educational assistance payments to the 
appellant, and the appellant was not at fault.

2.  Recovery from the appellant of the overpayment to her of 
VA educational assistance payments would nullify the 
objective for which the benefits were intended.



CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of basic 
educational assistance for service on active duty under the 
provisions of Title 38, Chapter 30, United States Code, in 
the amount of $10,966.64 is warranted.  38 U.S.C.A. 
§ 5302(a)(c) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and assist claimants 
for disability compensation and other benefits under laws 
administered by VA.  The Board's decision in this case 
constitutes a grant of the benefit sought on appeal, and, 
therefore, the Board finds that no further action is required 
to comply with VA's duties to notify and assist the 
appellant.

A statute with the purpose of promoting and assisting the 
All-Volunteer Force program provides that individuals serving 
on active military, naval, or air service may receive 
educational assistance for higher education.  38 U.S.C.A. 
§ 3001(4) (West 2002 & Supp. 2005).  The program for 
educational assistance of such active duty service members is 
administered by VA.  

In August 2002, the appellant filed VA Form 22-1990, 
Application for VA Education Benefits, under the Montgomery 
GI Bill - Active Duty Educational Assistance Program under 
the provisions of Title 38, Chapter 30, United States Code.  
Under that educational assistance program for active duty 
service members, the amount of assistance may vary based on a 
number of factors, which are set forth in 38 C.F.R. § 21.7136 
(2006).

It is not in dispute that the appellant was found by VA to be 
eligible for and entitled to educational assistance pursuant 
to 38 U.S.C.A. § 3001(4) and its implementing regulations and 
that she received such benefits.  However, her enrollments in 
educational institutions were processed by VA in August 2002 
at the rate of monthly benefits for a veteran rather than for 
the lower rate for a service member on active duty.  Such 
processing was performed by VA despite the appellant's 
affirmative answer on VA Form 22-1990 to the question, "Are 
you now on active duty?"  Because the appellant was not 
entitled by law to be paid educational assistance at the rate 
for a veteran under the educational assistance program she 
was participating in, an overpayment was created in her 
account.  The appellant and her representative have not 
disputed that the correct amount of the overpayment to her 
was $10,966.64.

In written statements to VA and in hearing testimony, the 
appellant has said that she did not apply to VA for an 
educational "loan" and that she considers the demand by the 
Government for repayment of the amount of money she received 
to which she was not legally entitled to be unreasonable and 
to be the equivalent of treating the educational assistance 
payments to her, which were supposed to be a grant to her 
under the applicable statute and regulations, as a loan.

As the appellant has asserted, VA was at fault in the 
processing of her application for active duty educational 
assistance in such a way to result in higher dollar payments 
to her than she was entitled to, and she was not at all at 
fault in the creation of her debt to the Government. 

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(a)(c) (West 2002); 38 C.F.R. § 1.963(a) 
(2006).

38 C.F.R. § 1.965 (2006) provides that:
(a) The standard "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:
    (1) Fault of debtor.  Where actions of the debtor 
contribute to 
creation of the debt.
    (2) Balancing of faults.  Weighing fault of debtor 
against VA fault.
    (3) Undue hardship.  Whether collection would deprive 
debtor or 
family of basic necessities.
    (4) Defeat the purpose.  Whether withholding of benefits 
or recovery 
would nullify the objective for which benefits were intended.
    (5) Unjust enrichment.  Failure to make restitution would 
result in 
unfair gain to the debtor.
    (6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
    (b) In applying this single standard for all areas of 
indebtedness, the following elements will be considered, any 
indication of which, if found, will preclude the granting of 
waiver:
    (1) Fraud or misrepresentation of a material fact (see 
Sec. 1.962(b)).
    (2) Bad faith.  This term generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government. 

In this case, the appellant has shown that she was recently 
recalled to active duty in November 2006 and that, as a 
single mother of four children, she has all of the financial 
obligations and expenses that go along with such status.  
Under such circumstances, and in view of the undisputed facts 
that VA personnel who processed the appellant's application 
for educational assistance were solely at fault in 
precipitating the over-payments of benefits to her and 
permitted the amount of overpayments to continue without 
notice to her until the debt reached the amount of money for 
which she is seeking a waiver of recovery of overpayment, the 
Board concludes that equity and conscience require an 
allowance of waiver of the entire amount of the overpayment 
in question, and entitlement to that benefit is established.  
See 38 U.S.C.A. § 5302(a)(c) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965 (2006).  

ORDER

Entitlement to waiver of recovery of an overpayment of basic 
educational assistance for service on active duty under the 
provisions of Title 38, Chapter 30, United States Code, in 
the amount of $10,966.64 is granted.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


